FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 TALDYBEK USUBAKUNOV,                              No. 18-72974
                                Petitioner,
                                                   Agency No.
                      v.                          A216-266-602

 MERRICK B. GARLAND, Attorney
 General,                                            OPINION
                      Respondent.

          On Petition for Review of an Order of the
              Board of Immigration Appeals

            Argued and Submitted March 8, 2021
                 San Francisco, California

                    Filed November 1, 2021

   Before: M. Margaret McKeown and Sandra S. Ikuta,
   Circuit Judges, and Joan N. Ericksen, * District Judge.

                 Opinion by Judge McKeown;
                   Dissent by Judge Ikuta




    *
      The Honorable Joan N. Ericksen, United States District Judge for
the District of Minnesota, sitting by designation.
2                  USUBAKUNOV V. GARLAND

                          SUMMARY **


                           Immigration

    Granting Taldybek Usubakunov’s petition for review of
a decision of the Board of Immigration Appeals, and
remanding, the panel held that an immigration judge’s
refusal to grant a continuance of Usubakunov’s merits
hearing deprived him of his right to counsel.

    Applying a fact-based inquiry, the panel concluded that
under the unique circumstances presented, the IJ’s denial of
a continuance of Usubakunov’s merits hearing was an abuse
of discretion because it was tantamount to denial of counsel.
The panel explained that this case illustrated diligence, not
bad faith, coupled with very difficult barriers faced by a
detained applicant who does not speak English.
Usubakunov sought and identified counsel within the period
the IJ originally thought reasonable, but he was stymied by
counsel’s scheduling conflict. Usubakunov had identified
by name and organization the lawyer who would ultimately
represent him and sought his first continuance of the merits
hearing. The panel wrote that this was not a case of
indefinite continuances, nor was it a case where Usubakunov
was trying to game the system.               To hold against
Usubakunov, the panel wrote that it would have to transform
this circuit’s caselaw, shifting from a fact-specific inquiry to
a bright-line rule that designates a specific time frame after
which continuances no longer need be granted.



    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                USUBAKUNOV V. GARLAND                       3

    Because a petitioner who is wrongly denied assistance of
counsel at his merits hearing need not show prejudice, the
panel concluded its inquiry without addressing
Usubakunov’s other challenges. The panel remanded for
further proceedings.

    Dissenting, Judge Ikuta wrote that the majority failed to
identify any standard or principle (other than concern for the
common difficulties facing a detained, non-English-
speaking alien) for refusing to defer to the IJ’s exercise of
discretion, and that under this approach, the court may strike
down an IJ’s discretionary denial of a continuance in any
case in which a detained, non-English-speaking alien
requests a continuance to seek counsel. Judge Ikuta
observed that the IJ continued Usubakunov’s case four times
for over 17 weeks in total, giving Usubakunov over 28
weeks to find an attorney from the date he arrived in the
United States and was handed a list of legal services. In
Judge Ikuta’s view, there were no unusual circumstances
making the IJ’s denial of Usubakunov’s motion for a fifth
continuance unreasonable.


                        COUNSEL

Bardis Vakili (argued), ACLU Foundation of San Diego and
Imperial Counties, San Diego, California, for Petitioner.

Maarja Tiganik Luhtaru (argued), Trial Attorney; Keith I.
McManus, Assistant Director; Office of Immigration
Litigation, Civil Division, United States Department of
Justice, Washington, D.C; for Respondent.
4               USUBAKUNOV V. GARLAND

Kristin MacLeod-Ball, American Immigration Council,
Brookline, Massachusetts; Mary Kenney, American
Immigration Council, Washington, D.C.; for Amicus Curiae
American Immigration Council.

Laura J. Edelstein, Jenner & Block LLP, San Francisco,
California, for Amicus Curiae Women’s Refugee
Commission.


                        OPINION

McKEOWN, Circuit Judge:

    For decades, we have described United States
immigration law as labyrinthine. See, e.g., Biwot v.
Gonzales, 403 F.3d 1094, 1098 (9th Cir. 2005) (“The
proliferation of immigration laws and regulations has aptly
been called a labyrinth that only a lawyer could navigate.”);
Escobar Ruiz v. INS, 813 F.2d 283, 292 (9th Cir. 1987)
(“[T]he proceedings involve the intricate laws of the
[Immigration and Nationality Act], which resemble ‘King
Minos’s labyrinth in ancient Crete.’” (quoting Lok v. INS,
548 F.2d 37, 38 (2d Cir. 1977))). And “[w]hile U.S.
immigration law is generally notorious for its esoteric
nature,” asylum law “is one of the more complex areas
thereof.” Quintero v. Garland, 998 F.3d 612, 632 (4th Cir.
2021).

    Navigating the asylum system with an attorney is hard
enough; navigating it without an attorney is a Herculean
task. The challenge is further complicated where an
applicant is detained and does not speak English.
Consequently, asylum seekers have a right to counsel,
protected by the Constitution and by statute. When that right
                 USUBAKUNOV V. GARLAND                        5

is frustrated, applicants are left to fend for themselves in an
impenetrable system.

    Detained, separated from his family, speaking no
English, and having diligently pursued representation,
asylum applicant Taldybek Usubakunov finally connected
with a pro bono attorney at Catholic Charities who agreed to
represent him (and, indeed, did represent him in subsequent
proceedings). When that attorney was unavailable on the
date of his merits hearing, Usubakunov requested his first
continuance of that hearing. Though Usubakunov was on
the brink of obtaining counsel, the Immigration Judge (“IJ”)
denied the continuance, leaving Usubakunov to navigate the
labyrinth unassisted. Perhaps unsurprisingly, he was not
successful. But the point here is not the ultimate outcome of
his challenge; rather, it is the fact that he did not get a fair
chance to proceed with counsel.

    This is not a case of a petitioner abusing the system or
requesting serial delays of his merits hearing—Usubakunov
had found an attorney willing to take his case. Although it
may be tempting to look for a bright-line rule, we hew to our
precedent that the “inquiry is fact-specific and thus varies
from case to case.” Biwot, 403 F.3d at 1099. In doing so,
we do not suggest that there is “no limit,” Dissent at 19, to
the permissible delay for obtaining a lawyer. Our fact-
specific inquiry here leads us to conclude that the IJ’s refusal
to grant a continuance violated Usubakunov’s right to
counsel.
6                   USUBAKUNOV V. GARLAND

                          BACKGROUND

   Usubakunov fled Kyrgyzstan 1 with his thirteen-year-old
son, T.U.; his adult stepson, Renat; and Renat’s wife, Elnura.
Usubakunov has raised Renat since he was very young.
According to Usubakunov, Renat was a leader of the youth
wing of the Social Democratic Party of Kyrgyzstan, and
because of Renat’s support of a certain political candidate,
members of their family were threatened. These threats
formed the basis of Usubakunov’s claims for asylum,
withholding of removal, and CAT relief.

    Despite the related nature of their claims, the family was
separated after arriving in the United States. Usubakunov
was detained at Otay Mesa Detention Facility in California,
Renat and Elnura were sent to another detention center, and
T.U. was sent to a third. Though Usubakunov was detained
in California, he was initially given a list of legal services
providers in Pennsylvania, where he hoped to go if released.

    After his credible fear interview on October 31, 2017,
Usubakunov was found credible. He received a notice to
appear on November 13, 2017, and was provided lists with
just four pro bono legal services providers near his facility.

    On December 20, 2017, Usubakunov appeared before an
IJ at Otay Mesa. Because Usubakunov needed time to look
for an attorney, the IJ continued the hearing to January 12,
2018. On January 12, because Usubakunov continued to
seek counsel, the IJ gave Usubakunov “one final
continuance to look for an attorney.” On February 9, the IJ
asked Usubakunov if he had found an attorney. Usubakunov

     1
       References to Kazakhstan in the IJ’s oral decision are transcription
errors.
                USUBAKUNOV V. GARLAND                       7

informed the IJ that he had sent a letter from detention
seeking representation but had received no response. The IJ
said that he would have to represent himself that day and
read him the allegations. After finding Usubakunov
removable as charged, the IJ gave Usubakunov an asylum
application, ordered him to complete it in English, and reset
the hearing to March 9, 2018.

    Usubakunov was unable to finish his asylum application
by March 9 and asked for a continuance, which the IJ
granted. Because Usubakunov could not speak English,
another detainee prepared the application for him. On April
20, 2018, Usubakunov filed his asylum application. The IJ
offered to schedule the merits hearing on May 8, 2018, but
said that “[i]f that’s too soon and you’re still trying to get
more documents, we can come back on July the 30th.”
Usubakunov selected May 8.

    At the May 8 merits hearing, Usubakunov stated that he
was in principle ready to go forward “but [his] attorney was
not able to make it [that day].” The IJ insisted on a “yes-or-
no answer” as to whether he was ready to go forward.
Usubakunov responded, “Yes, yes,” and provided the IJ with
a written motion to continue. The motion stated:

           I, Taldybek Usubakunov, respectfully
       request that this Court grant a brief
       continuance of 45 days . . . because I have
       been informed that Luis Gonzalez, an
       attorney from Catholic Charities, is very
       likely to represent me pro bono. However,
       Mr. Gonzalez only learned of my case late
       last week, and has not had the opportunity to
       meet me in person with a Russian interpreter
       so that we can make his representation
       official and submit this request for me. He
8               USUBAKUNOV V. GARLAND

       was hoping to come in person today to help
       me make this request, but I am informed he
       has a conflicting hearing for another client.

           I do not wish to prolong my case any
       longer than necessary. My young child has
       been taken from me . . . and I need to get back
       to him. . . .

           My older stepson Renat is also seeking
       asylum and our asylum cases involve many
       of the same issues. But he is in another
       detention center, so I do not know if he will
       be able to testify in my case. If I am
       represented, maybe that will be more
       possible.

           I am sincerely sorry for the short notice,
       but I was only told of these developments on
       Monday[,] May 7, 2018. I did not know how
       to inform the court before today.

   The IJ asked if the government counsel could tell him
anything “about the stepson’s case which might have some
parallels to this case.” The government counsel said that he
had no information on Renat’s case. (But, of course, the
government was in the best position to know about the
pending related case.) The IJ then denied Usubakunov’s
motion to continue.

    The merits hearing proceeded, with Usubakunov
representing himself. The IJ found that Usubakunov was not
credible in light of an omission in his asylum application and
purported inconsistencies between his testimony and
                 USUBAKUNOV V. GARLAND                          9

application. 2   Because Usubakunov was deemed not
credible, the IJ concluded that Usubakunov did not satisfy
his burden of establishing eligibility for asylum or
withholding of removal. Nor could Usubakunov establish
eligibility for CAT relief, because the IJ concluded that the
country conditions evidence, without credible testimony, did
not show that he would be tortured if he returned to
Kyrgyzstan.

    While Usubakunov’s proceedings were unfolding, Renat
and Elnura were also pursuing asylum—in front of a
different IJ. On June 22, 2018, less than two months after
Usubakunov’s asylum application was denied, Renat and
Elnura were each granted asylum. In his case, Renat
credibly testified about an episode where he was threatened
and hit by a political deputy and a criminal agent at a
swimming pool. This testimony was consistent with
Usubakunov’s recounting of events. Renat also testified that
his mother “received a call from the Ministry of Internal
Affairs informing her that [Usubakunov] [wa]s wanted on a
warrant.”

    On appeal to the BIA, Usubakunov was represented by
counsel—including the attorney identified in his motion to
continue. Usubakunov argued that the IJ proceedings
violated his right to counsel and his right to present evidence;
challenged the IJ’s adverse credibility finding; and
challenged the denials of asylum, withholding of removal,
and CAT relief. The BIA dismissed Usubakunov’s appeal,
concluding that he had not demonstrated good cause for an
additional continuance; his right to counsel was not violated;
the adverse credibility determination was not erroneous; and

   2
     Though the IJ referred to additional reasons, the Board of
Immigration Appeals (“BIA”) did not adopt those reasons on appeal.
10               USUBAKUNOV V. GARLAND

Usubakunov had not met his burden of proof for asylum,
withholding of removal, or CAT relief. The BIA concluded
that the grant of asylum to Renat, based on Renat’s “personal
experiences in Kyrgyzstan,” was not dispositive in
Usubakunov’s case.

                        ANALYSIS

    Deportation “visits a great hardship on the individual and
deprives him of the right to stay and live and work in this
land of freedom.” Bridges v. Wixon, 326 U.S. 135, 154
(1945). The high stakes of deportation and the labyrinthine
nature of immigration laws amplify the importance of
procedural protections in removal proceedings. See Biwot,
403 F.3d at 1098. “Meticulous care must be exercised lest
the procedure by which [the noncitizen] is deprived of . . .
liberty not meet the essential standards of fairness.” Bridges,
326 U.S. at 154.

    One crucial procedural protection is the right to counsel.
Rooted in the Due Process Clause and codified at 8 U.S.C.
§ 1362 and § 1229a(b)(4)(A), noncitizens have the right to
counsel in removal proceedings, albeit not the right to
counsel paid for by the government. See Biwot, 403 F.3d
at 1098; see also 8 C.F.R. § 1003.16(b); Gomez-Velazco v.
Sessions, 879 F.3d 989, 993 (9th Cir. 2018) (“[A]n
individual who asserts that he was denied the right to counsel
in immigration proceedings is asserting that his right to due
process was violated.”). As we have stressed, “[t]he
importance of the right to counsel, whether it is guaranteed
by the Constitution or by Congressional action, cannot be
overstated.” Hernandez-Gil v. Gonzales, 476 F.3d 803, 806
(9th Cir. 2007). “In creating a statutory right to counsel,
Congress recognized that [noncitizens] have a great deal at
stake in removal proceedings and acknowledged the
importance of representation by an attorney in those
                USUBAKUNOV V. GARLAND                      11

proceedings.” Baltazar-Alcazar v. INS, 386 F.3d 940, 944
(9th Cir. 2004).

     The value of counsel is not merely a matter of common
sense; counsel’s importance has been empirically
documented. Using data provided by the Department of
Justice, a national study found that represented respondents
were over five times more successful in obtaining relief from
removal than similarly situated unrepresented respondents.
Ingrid V. Eagly & Steven Shafer, A National Study of Access
to Counsel in Immigration Court, 164 U. Pa. L. Rev. 1, 2, 57
(2015); see also Sabrineh Ardalan, Access to Justice for
Asylum Seekers: Developing an Effective Model of Holistic
Asylum Representation, 48 U. Mich. J.L. Reform 1001, 1003
& n.6 (2015) (discussing a study that found that represented
asylum seekers were almost five times more likely to be
granted asylum than those without counsel); Lori A.
Nessel & Farrin Anello, Seton Hall L. Ctr. for Soc. Just.,
Deportation Without Representation: The Access-to-Justice
Crisis Facing New Jersey’s Immigrant Families 3 (2016)
(finding that, in New Jersey, represented respondents were
at least three times more likely to obtain relief from removal
than unrepresented respondents). And this disparity has a
particular impact on detained respondents, who are far less
likely than non-detained respondents to secure
representation. See Eagly & Shafer, supra, at 32 (concluding
that respondents in removal proceedings who are not
detained are nearly five times more likely to obtain counsel
than those who are detained); Nessel & Anello, supra, at 14.

   Notwithstanding the importance of counsel, a noncitizen
may knowingly and voluntarily waive the right to counsel
and proceed pro se. See Mendoza-Mazariegos v. Mukasey,
509 F.3d 1074, 1080 (9th Cir. 2007). Usubakunov did not
12              USUBAKUNOV V. GARLAND

waive his right to counsel; rather, he plainly requested
additional time to vindicate that right.

    When an IJ declines to grant a continuance, we carefully
consider the factual circumstances. See id. We recognize
that immigration courts bear a crushing caseload and an
applicant cannot unreasonably delay the administrative
process, which has various component parts and must be
managed efficiently by the IJ. Removal proceedings often
include multiple component parts and multiple hearings. See
Tawadrus v. Ashcroft, 364 F.3d 1099, 1101 (9th Cir. 2004).
Typically, the process starts with a preliminary removal
hearing. See id. “The date is then set for the hearing on the
merits and the matter is continued until that time.” Id. There
may even be a third hearing, between the removal hearing
and the merits hearing, where the petitioner files their
application for relief from removal. See, e.g., Gonzalez-
Veliz v. Garland, 996 F.3d 942, 944 (9th Cir. 2021); Arrey
v. Barr, 916 F.3d 1149, 1153 (9th Cir. 2019).

     “Absent a showing of clear abuse, we typically do not
disturb an IJ’s discretionary decision not to continue a
hearing. Nonetheless, we cannot allow a ‘myopic insistence
upon expeditiousness’ to render the right to counsel ‘an
empty formality.’” Biwot, 403 F.3d at 1099 (quoting Ungar
v. Sarafite, 376 U.S. 575, 589 (1964)). The question we
review de novo is whether Usubakunov’s right to counsel
was violated when the IJ denied his May 8 motion for the
first continuance of his merits hearing. See Mendoza-
Mazariegos, 509 F.3d at 1079.               In making this
determination, we are guided not by bright-line rules but by
a fact-specific inquiry. Biwot, 403 F.3d at 1099. “We pay
particular attention to the realistic time necessary to obtain
counsel; the time frame of the requests for counsel; the
number of continuances; any barriers that frustrated a
                USUBAKUNOV V. GARLAND                      13

petitioner’s efforts to obtain counsel, such as being
incarcerated or an inability to speak English; and whether the
petitioner appears to be delaying in bad faith.” Id.

    Here, the IJ denied the continuance on the grounds that
the attorney himself had not provided any notice to the court,
Usubakunov had been granted a continuance twice to look
for counsel for his preliminary removal hearing and twice to
file his asylum application, and Usubakunov had been
detained for over six months. The BIA concluded that
Usubakunov’s right to counsel was not violated because the
IJ had ensured Usubakunov was provided with a list of legal
services providers, the IJ had granted prior continuances, and
Usubakunov had not provided “evidence, such as a written
statement from the attorney in question, demonstrating th[e]
likelihood that he would secure representation.”

    We disagree and conclude that the Agency displayed the
“myopic insistence upon expeditiousness” that we have
warned against. See Biwot, 403 F.3d at 1099 (quoting
Ungar, 376 U.S. at 589). Considering the specific factual
circumstances of this case, we hold that the IJ’s denial of a
continuance violated Usubakunov’s right to counsel.

    We are informed by the First Circuit’s persuasive
analysis in Hernandez Lara v. Barr, 962 F.3d 45 (1st Cir.
2020).      In that case, Hernandez received several
continuances, and ultimately identified an attorney that
would represent her at the merits hearing. Id. at 51. The
attorney did not attend the merits hearing, however, and the
IJ refused Hernandez’s request for another continuance. Id.
Like Usubakunov, Hernandez was represented by the
identified attorney before the BIA on appeal. Id. at 52. For
reasons strikingly similar to those here, the BIA affirmed the
IJ’s refusal to grant another continuance because Hernandez
had been granted several continuances to obtain counsel and
14               USUBAKUNOV V. GARLAND

complete her asylum application, and she had not submitted
an appearance form for the attorney. Id. at 52–53.

    The First Circuit noted that the IJ had not suggested that
Hernandez acted in bad faith and that nothing in the record
indicated an attempt to game the system. Id. at 56.
Additionally, Hernandez was detained and did not speak
English, factors that made obtaining counsel more difficult.
Id. at 55. The First Circuit held that the IJ violated
Hernandez’s right to counsel by denying her request for a
continuance for the merits hearing. Id. at 56. “For the IJ on
the day of Hernandez’s merits hearing—the most critical
stage of the proceeding—to cut off Hernandez’s access to an
attorney whom she had just retained after much effort makes
no sense.” Id.

    So too here. Like Hernandez, Usubakunov was detained
and did not speak English. As we have consistently
recognized, detention and language barriers frustrate a
noncitizen’s ability to obtain counsel and increase the time
needed to secure representation. See Biwot, 403 F.3d
at 1099. Immigrants in detention are often limited in their
access to telephone calls and visits, which hinders their
ability to contact and meet with prospective attorneys. See
Michael Kaufman, Note, Detention, Due Process, and the
Right to Counsel in Removal Proceedings, 4 Stan. J. C.R. &
C.L. 113, 127 (2008). “A language barrier is apt to further
complicate the process of contacting prospective attorneys.”
Hernandez Lara, 962 F.3d at 55.

     Additionally, the initial list of legal services providers
given to Usubakunov listed lawyers in Pennsylvania, far
from the venue of the hearing in California. The Otay Mesa
and San Diego lists, once furnished, had only four unique
listings, despite the high need for legal services at
Usubakunov’s facility, which houses roughly a quarter of all
                 USUBAKUNOV V. GARLAND                       15

Immigration and Customs Enforcement detainees in
California.    See ICE Statement on California AB32
Restricting Immigration Detention Facilities in the State,
U.S. Immigration and Customs Enforcement (Oct. 11,
2019),        https://www.ice.gov/statements/ice-statement-
california-ab32-restricting-immigration-detention-facilities-
state.

     Moreover, obtaining a list of potential counsel is only the
beginning of a long and frustrating process for the applicant.
It is not a simple process of picking up a phone, contacting
an attorney, and waiting for a prompt call back. Usubakunov
needed to figure out how to connect with an attorney despite
being at a facility where “[d]etainees cannot receive
incoming calls.” Otay Mesa Detention Center (San Diego
CDF), U.S. Immigration and Customs Enforcement
(June 14, 2021), https://www.ice.gov/detain/detention-
facilities/otay-mesa-detention-center-san-diego-cdf. After
Usubakunov had reached counsel, counsel needed not only
to coordinate a time to speak with Usubakunov, but also to
find and coordinate the assistance of a Russian interpreter.
Usubakunov was on the verge of having all these conditions
satisfied when the IJ denied the continuance.

    Further hindering Usubakunov was the fact that he had
been separated from his family members, who were held in
separate facilities. The separation from his teenage son was
particularly distressing. See Rios-Berrios v. INS, 776 F.2d
859, 862–63 (9th Cir. 1985) (concluding that the IJ should
have continued the immigration hearing where “[t]he
petitioner was in custody, spoke only Spanish, had limited
education, was unfamiliar with this country and its legal
procedures, and had been removed nearly 3,000 miles from
his only friend in this country”).
16              USUBAKUNOV V. GARLAND

    The government’s reliance on United States v. Moriel-
Luna, 585 F.3d 1191, 1201–02 (9th Cir. 2009), where the
court held that one short continuance did not violate the
petitioner’s right to counsel, fails to persuade because the
circumstances in that case were so factually dissimilar.
There, the petitioner spoke English, was not detained, and
had previously been represented by an attorney. Id. Here,
Usubakunov’s isolation, detention, and language barriers
complicated his securing counsel and weighed in favor of
granting the continuance.

    Tipping the scale further in his favor is that Usubakunov
was not gaming the system or delaying in bad faith. See
Mendoza-Mazariegos, 509 F.3d at 1080 (considering
whether the petitioner was “seeking to delay the proceedings
in bad faith”). To the contrary, Usubakunov endeavored to
keep his case progressing so that he could be reunited with
his minor son, T.U. When offered the choice of dates for his
merits hearing, Usubakunov chose the earliest option. He
sought a further continuance only because he had all but
obtained an attorney and that attorney was unavailable the
day of the hearing. He identified counsel by name and
organization. Neither the IJ nor the BIA suggested that
Usubakunov’s representations about attorney Gonzalez were
untrue or exaggerated. Cf. Arrey, 916 F.3d at 1157 (“We
cannot affirm the BIA on a ground upon which it did not
rely.” (internal quotation marks omitted)).

    Usubakunov’s efforts to get to that point had been
diligent in the face of difficult circumstances. Usubakunov
was given contact information for four legal services
providers in Southern California, and he contacted them
promptly. In January, “negotiations [we]re in place.” In
February, Usubakunov reported to the IJ that he had “sent a
letter” but had not “received any response.” One pro bono
                 USUBAKUNOV V. GARLAND                       17

legal services provider eventually declined representation,
but Usubakunov ultimately secured representation with
another. Usubakunov did not delay or act in bad faith.

    The time frame of Usubakunov’s requests for counsel
does not weigh against him. See Hernandez-Gil, 476 F.3d
at 808 (“Though it is true that Hernandez-Gil had sixteen
months between his initial removal proceeding and his
cancellation of removal hearing to meet with counsel and he
did not do so, this does not negate Hernandez-Gil’s statutory
right to have counsel at his merits hearing.”). Usubakunov
was initially given continuances from December 20, 2017,
to February 9, 2018, to secure counsel. This period included
multiple federal holidays—Christmas Day, New Year’s
Day, and the Martin Luther King, Jr. holiday —when many
offices are closed. The winter holiday period contributed to
coordination and scheduling difficulties.            Even so,
Usubakunov endeavored to obtain counsel.                Though
Usubakunov also was given time to complete his asylum
application, that time does not weigh against granting a
continuance of the merits hearing. During that time,
Usubakunov needed to focus on “the paperwork required to
pursue [his] claims for relief,” prior to preparing for a merits
hearing. Hernandez Lara, 962 F.3d at 55.

    Additionally, Usubakunov had not previously been
granted any continuance of the merits hearing. And in
scheduling the merits hearing, the IJ had originally
considered July 30 a reasonable date. Usubakunov’s request
for a continuance would have kept his merits hearing within
that time frame.

   This is not a case of indefinite continuances, nor is it a
case where Usubakunov was trying to game the system. To
hold against Usubakunov, we would have to transform our
caselaw, shifting from a fact-specific inquiry to a bright-line
18              USUBAKUNOV V. GARLAND

rule that designates a specific time frame after which
continuances no longer need be granted. That is not the law.
Indeed, the cases the dissent cites apply this fact-specific
inquiry, rather than simply resting on the amount of time
provided. See, e.g., Arrey, 916 F.3d at 1158.

    This case illustrates diligence, not bad faith, coupled
with very difficult barriers faced by a detained applicant who
does not speak English. Usubakunov sought and identified
counsel within the period the IJ originally thought
reasonable, but he was stymied by counsel’s scheduling
conflict. He had identified by name and organization the
lawyer who would ultimately represent him, and
Usubakunov thus sought his first continuance of the merits
hearing. We conclude that “[u]nder these circumstances,
denial of a continuance was an abuse of discretion because
it was tantamount to denial of counsel.” Biwot, 403 F.3d
at 1100. Given these unique circumstances, our grant of the
petition will not open the floodgates of continuances, as we
apply the same fact-based inquiry we have done for years.

    That concludes our inquiry, as a petitioner who is
wrongly denied assistance of counsel at his merits hearing
need not show prejudice. See Gomez-Velazco, 879 F.3d at
993 (citing Montes-Lopez v. Holder, 694 F.3d 1085, 1090
(9th Cir. 2012)). In light of the need to remand for a new
hearing, we do not address Usubakunov’s other challenges.
We grant Usubakunov’s petition for review and remand for
further proceedings.

     PETITION GRANTED and REMANDED.
                 USUBAKUNOV V. GARLAND                       19

IKUTA, Circuit Judge, dissenting:

                               I

    How long may an alien delay removal proceedings in
order to obtain an attorney? Based on the majority’s
approach in this case, there is no limit to the length of delay.
Here the IJ continued Usubakunov’s case four times for over
17 weeks in total, giving Usubakunov over 28 weeks to find
an attorney from the date he arrived in the United States and
was handed a list of legal services. There were no unusual
circumstances making the IJ’s denial of Usubakunov’s
motion for a fifth continuance unreasonable. The majority
fails to identify any standard or principle (other than concern
for the common difficulties facing a detained, non-English-
speaking alien) for refusing to defer to the IJ’s exercise of
discretion here. Under this approach, therefore, the court
may strike down an IJ’s discretionary denial of a
continuance in any case in which a detained, non-English-
speaking alien requests a continuance to seek counsel. Such
a result directly contradicts our case law, which holds both
that the IJ had no obligation “to grant indefinite continuances
if [the alien] did not produce counsel,” United States v.
Moriel-Luna, 585 F.3d 1191, 1201 (9th Cir. 2009), and that
we are bound to defer to the IJ’s reasonable exercise of
discretion, see Biwot v. Gonzales, 403 F.3d 1094, 1099 (9th
Cir. 2005). Because there is no basis for refusing to defer to
the IJ’s exercise of discretion here, I dissent.

                               II

    On October 18, 2017, Taldybek Usubakunov, a native
and citizen of Kyrgyzstan, sought admission into the United
States at the San Ysidro, California port of entry without a
valid entry document. After he told the Border Patrol officer
that he wished to relocate to Philadelphia, Pennsylvania and
20                 USUBAKUNOV V. GARLAND

apply for political asylum, he was given a list of legal
services available in Pennsylvania. Usubakunov was then
taken into custody and detained at the Otay Mesa Detention
Facility in San Diego, California pending an interview with
a credible fear officer.

    On November 13, 2017, the Department of Homeland
Security (DHS) served Usubakunov with a Notice to Appear
(NTA), charging him with removability as an alien who was
not in possession of a valid entry document. See 8 U.S.C.
§ 1182(a)(7)(A)(i)(I). He received a list of pro bono legal
service providers, which included three providers practicing
in the Otay Mesa immigration court and three in the San
Diego immigration court. 1

    Usubakunov’s initial proceedings in immigration court
took place on December 20, 2017, with a Russian interpreter.
The IJ told Usubakunov that he had a right to be represented
by an attorney of his choosing and at his expense, and
confirmed that Usubakunov had received a list of free or low
cost legal service providers. The IJ then asked Usubakunov
whether he needed “some time to look for an attorney.”
When Usubakunov said he did, the IJ continued the case
until January 12, 2018.

    At the January 12 hearing, Usubakunov again appeared
without counsel. In response to the IJ’s question of whether
he had been able to find an attorney, Usubakunov stated:
“Not yet. The negotiations are in place. For the moment, I
don’t have any.” The IJ told Usubakunov that he would
grant him “one final continuance to look for an attorney” and
reset the case to February 9, 2018. The IJ warned

    1
      Contrary to the majority, the record does not establish that “he
contacted them promptly.” Majority at 16.
                 USUBAKUNOV V. GARLAND                       21

Usubakunov that it would “most likely be [his] last
continuance for an attorney.”

      At the February 9 hearing, the IJ stated, “Sir, I’ve reset
your case two times for you to be able to have a chance to
find an attorney. Do you have an attorney?” Usubakunov
said that he had “sent a letter” but had not “received any
response from them.” The IJ then proceeded with the
hearing. He informed Usubakunov of his rights “to examine
and object to evidence, . . . present [his] own evidence, and
. . . to cross-examine witnesses against [him].” Based on
Usubakunov’s admissions to the allegations in the NTA, the
IJ found him removable as charged.

    Because Usubakunov stated that he feared returning to
Kyrgyzstan due to persecution, the IJ gave him an asylum
application. The IJ continued the case to March 9 to give
Usubakunov time to complete it. The IJ also warned
Usubakunov that if he did not have a completed application
at the next hearing, the IJ could deem the application to be
abandoned and Usubakunov could be ordered removed.
Usubakunov said he understood.

     At the March 9 hearing, the IJ reminded Usubakunov
that he had reset the case for Usubakunov to file his
application for asylum, and asked him if he had the
application ready to file. Usubakunov told the IJ that “I
haven’t had time to fill them out yet. My attorney told me
it’s going to be ready within the next few weeks, and as well
as the Form 859 [the Application for Asylum and for
Withholding of Removal], it will be completed by my
attorney.”     Usubakunov therefore asked for another
continuance. The government objected. It argued that the
asylum application should be deemed abandoned because
the IJ had warned Usubakunov “back on February 9, 2018,
that today was the day to submit it.” The IJ granted the
22                  USUBAKUNOV V. GARLAND

continuance over the government’s objection. The IJ again
warned Usubakunov that if he did not have a completed
application at the next hearing, he would be ordered
removed. The hearing was continued until April 20, 2018.

    At the April 20 hearing, Usubakunov submitted his
asylum application. Although at the March 9 hearing
Usubakunov had told the IJ that his attorneys were preparing
the application, Usubakunov submitted an application that
had been completed by a detainee at the Otay Mesa
Detention Facility. 2 After Usubakunov stated that he was
ready for a merits hearing, the IJ gave him the choice of
either May 8 or July 30, 2018 for the hearing. Usubakunov
picked the earlier date, May 8.

    At the May 8 hearing, Usubakunov appeared without an
attorney. Initially, Usubakunov told the IJ that he was ready
to go forward with the merits hearing, but then handed the IJ
a motion for a 45-day continuance to find an attorney. The
motion stated: “I request this continuance because I have
been informed that Luis Gonzalez, an attorney from Catholic
Charities, is very likely to represent me pro bono. However,
Mr. Gonzalez only learned of my case late last week, and has
not had the opportunity to meet me in person with a Russian
interpreter so that we can make his representation official.”

    The IJ denied the motion. He stated: “I saw you in court
for the first time on December the 20th, 2017. I continued
[your] case not once, but twice to give you a chance to look

     2
      Contrary to the majority, the record does not state why the detainee
prepared the application for Usubakunov, Majority at 7; nor is there any
testimony from Usubakunov or other evidence in the record that
Usubakunov needed to “focus on the paperwork” during the period a
detainee was preparing his asylum application, Majority at 17 (cleaned
up).
                USUBAKUNOV V. GARLAND                      23

for an attorney. I continued your case not once, but twice to
file your application for asylum. You have been . . . detained
for over eight months. That’s ample time to find an attorney.
So, there’s no good cause to continue your case any longer.”
In his subsequent written order, the IJ also noted that “the
court ha[d] not received any notice from any attorney saying
that they represent” Usubakunov.             After hearing
Usubakunov’s testimony in support of his application for
relief from removal, the IJ found Usubakunov not credible
and denied his application.

     The IJ’s decision to deny a further 45-day continuance
because Usubakunov had been given ample time to find
counsel was well supported by the record. In sum, there
were 113 days (75 working days) from the date Usubakunov
first arrived in the country and was handed a list of legal
services to the date the IJ proceeded with a hearing on
whether Usubakunov was removable. This includes the IJ’s
grant of two continuances of 23 days (15 working days) and
28 days (19 working days) from the date of the initial hearing
on December 20, 2017. After the IJ determined that
Usubakunov was removable, Usubakunov had another
88 days (61 working days) to secure counsel in advance of
the merits hearing on his asylum application. This includes
the IJ’s grant of two continuances of 28 days (19 working
days) and 42 days (30 working days) to complete his asylum
application (with or without assistance of counsel), followed
by an additional 18 day period (12 working days) to find a
lawyer. In total, 201 days (136 working days) elapsed from
the date Usubakunov was given a list of legal services to the
date of the merits hearing on his asylum application.

   The BIA dismissed Usubakunov’s appeal of the IJ
decision, and Usubakunov petitioned for review. On appeal,
Usubakunov does not challenge the absence of counsel at his
24               USUBAKUNOV V. GARLAND

removal hearing. Instead, he argues only that the IJ should
have granted his request for an additional 45 days to secure
representation at the merits hearing on his application for
relief from removal.

                              III

    Our precedent requires us to defer to the IJ’s reasonable
determination that Usubakunov was not entitled to a further
continuance.

    Because “removal proceedings are civil,” Lara-Torres v.
Ashcroft, 383 F.3d 968, 973 (9th Cir. 2004), aliens “in
removal proceedings have no Sixth Amendment right to
counsel,” Nehad v. Mukasey, 535 F.3d 962, 967 (9th Cir.
2008). Rather, non-admitted aliens have a statutory right to
counsel, 8 U.S.C. § 1362, that “stem[s] from the Fifth
Amendment guarantee of due process,” Tawadrus v.
Ashcroft, 364 F.3d 1099, 1103 (9th Cir. 2004). But “[w]here
an alien is given a full and fair opportunity to be represented
by counsel, to prepare an application for [relief from
removal], and to present testimony and other evidence in
support of the application, he or she has been provided with
due process.” Vargas-Hernandez v. Gonzales, 497 F.3d 919,
926–27 (9th Cir. 2007).

     “Because non-admitted aliens are entitled only to
whatever process Congress provides,” United States v.
Barajas-Alvarado, 655 F.3d 1077, 1088 (9th Cir. 2011), the
alien’s right to counsel is limited to the rights provided by
statute. Section 1362 provides that an alien “[i]n any
removal proceedings before an immigration judge” shall
“have the privilege of being represented (at no expense to
the Government) by . . . counsel.” 8 U.S.C. § 1362. We
have interpreted this statutory right to require IJs to “provide
aliens with reasonable time to locate counsel.” Biwot,
                 USUBAKUNOV V. GARLAND                      25

403 F.3d at 1099. However, aliens who exercise this right
may not, as the majority acknowledges, “unreasonably delay
the administrative process.” Majority at 12.

    “No bright line guides our consideration of what
constitutes reasonable time” for an alien to obtain counsel.
Biwot, 403 F.3d at 1099. Rather, a reasonable time “is fact-
specific and thus varies from case to case.” Id. Under our
precedent, we must defer to the IJ’s discretionary decision of
what is reasonable unless there is “a showing of clear abuse.”
Id. An abuse of discretion exists only when the agency’s
decision is “arbitrary, irrational, or contrary to law.” Gulla
v. Gonzales, 498 F.3d 911, 915 (9th Cir. 2007) (citation
omitted).

    A few examples show our application of this principle.
We have held that an IJ did not abuse his discretion in
denying a continuance where the detained alien had received
a four-week continuance to obtain counsel and the IJ had put
the alien on notice that there would be no further
continuances. Arrey v. Barr, 916 F.3d 1149, 1158 (9th Cir.
2019). In another case where the alien at the deportation
hearing “spoke English and was not incarcerated,” we
concluded that the IJ took reasonable steps to honor the
alien’s right to counsel by informing the alien of the right to
counsel, asking if the alien wanted to find an attorney,
granting a single one-week continuance, and providing a list
of legal-services organizations in the area. Moriel-Luna,
585 F.3d at 1201–02; see also Gonzalez-Veliz v. Garland,
996 F.3d 942, 949 (9th Cir. 2021) (holding that the denial of
the motion to continue was not an abuse of discretion where
the non-detained alien had been given two months and knew
the consequences of not obtaining counsel); Vides-Vides v.
INS, 783 F.2d 1463, 1470 (9th Cir. 1986) (holding that there
was no procedural due process violation where the alien had
26              USUBAKUNOV V. GARLAND

been given four months and two continuances to obtain
counsel). By contrast, we concluded that an IJ abused its
discretion by failing to recognize that 12 days (which
included a national holiday) was an “unrealistically short
time” to find counsel. Biwot, 403 F.3d at 1099.

    In this case, the IJ did not abuse his discretion by
declining to grant Usubakunov’s final request for an
additional 45-day continuance.         Provided with four
continuances, Usubakunov had a total of 201 days to find
counsel from the date he was first given a list of legal
services to the date of the merits hearing on his asylum
application. As the sequence of events make plain, the IJ
exercised reasonable patience with Usubakunov and was far
removed       from    any     “myopic     insistence   upon
expeditiousness.” Arrey, 916 F.3d at 1158 (citation
omitted). While due consideration must be given to the
difficulties faced by a detained alien seeking to procure an
attorney, there was nothing exceptional in the facts of this
case that would make 201 days an unrealistically short
length of time to secure counsel. Usubakunov had the same
opportunity as other detained aliens to obtain counsel, and
no unusual barriers stood in his way. He was given a list of
legal service providers on two separate occasions and was
free to hire any counsel of his choosing. There is no
evidence in the record to support an inference that
Usubakunov was indigent.

    Moreover, the IJ had no reason to think that
“Usubakunov was on the brink of obtaining counsel” if he
were granted just one more continuance. Majority at 5. In
his May 8 motion, Usubakunov said only that he was
informed that a lawyer was “very likely” to represent him.
He did not say he had retained a lawyer, and the IJ noted that
no lawyer had agreed to represent Usubakunov or submitted
                 USUBAKUNOV V. GARLAND                      27

a notice of appearance. The record shows that Usubakunov
had made similar representations before, and no counsel
appeared at subsequent hearings. In January, Usubakunov
told the IJ that his negotiations with attorneys were in place.
No attorney appeared at the February hearing. In March he
stated that he had sent his paperwork for his asylum
application “to the attorneys” and they told him “it will be
ready within the next couple of weeks.” But when he next
appeared before the IJ on April 20, his asylum application
was completed not by his attorneys, but by another detainee
at the Otay Mesa Detention Facility. Therefore, at the May
8 hearing, when Usubakunov stated that an attorney was
“very likely” to represent him, but that there had been no
“official” representation, the IJ could reasonably doubt that
this further delay would lead to the retention of counsel. It
was not irrational or arbitrary for the IJ to recognize that
Usubakunov had been given a reasonable opportunity to
obtain counsel and at some point the continuances must end
in order to complete the necessary proceedings. Cf. Vides-
Vides, 783 F.2d at 1470 (holding that an alien’s “failure to
obtain counsel after four months and two continuances
makes apparent that he simply was unable to secure counsel
at his own expense,” and “[c]onsequently, the IJ had no
option but to proceed to the hearing of evidence on the merits
of the case”). IJs are “not obligated to grant indefinite
continuances if [the alien] did not produce counsel.” Moriel-
Luna, 585 F.3d at 1201; see also Montes-Lopez v. Holder,
694 F.3d 1085, 1094 (9th Cir. 2012) (“It is not necessary to
continue hearings indefinitely merely because an alien says
that he or she cannot find counsel.”).

                              IV

   The majority directly contradicts this long-standing
precedent. In reasoning that the IJ’s denial of Usubakunov’s
28               USUBAKUNOV V. GARLAND

last-minute motion for a 45-day continuance was an abuse
of discretion, Majority at 18, the majority effectively adopts
a new principle that so long as a detained, non-English-
speaking alien keeps filing motions for continuances to find
counsel, the IJ is bound to grant such motions. Because no
precedent of ours holds that an IJ’s denial of a motion for yet
another continuance under the circumstances here
constitutes an abuse of discretion, the majority relies on an
inapplicable out-of-circuit case, its own finding of facts, and
its view of appropriate policy to conclude that the IJ abused
his discretion when he denied Usubakunov’s request for a
fifth continuance.

    First, in the absence of any Ninth Circuit support, the
majority points to the First Circuit’s decision in Hernandez
Lara v. Barr, 962 F.3d 45 (1st Cir. 2020). But this reliance
is misplaced. In that case, the alien had made an appearance
with her attorney for the custody and bond proceeding. Id.
at 48. The alien incorrectly believed the bond attorney
would also represent her at the removal hearing. When she
learned otherwise, she took reasonable steps to retain a new
attorney. The IJ granted the alien several continuances while
she was attempting to retain a new attorney. But after she
retained one, the IJ refused to grant a further continuance to
allow the newly retained attorney to obtain files from the
bond counsel. Id. at 51.

    The First Circuit held that the denial of this continuance
was an abuse of discretion. First, the First Circuit concluded
that the alien had only fourteen business days to find a
lawyer “after she understood she needed a new one.” Id.
Therefore, “there was no justification for the IJ’s denial of
an additional continuance to allow the attorney now
representing [the alien] to be present at a rescheduled merits
hearing.” Id. at 56. Second, the First Circuit concluded that
                USUBAKUNOV V. GARLAND                      29

it “ma[de] no sense” for the IJ “to cut off Hernandez’s access
to an attorney whom she had just retained.” Id. (emphasis
added).

    Contrary to the majority, Majority at 13–14, Hernandez
Lara is not analogous to this case. While the alien in
Hernandez Lara learned of her need to retain new counsel
after proceedings had already commenced, Usubakunov was
aware of his right to counsel from October 19, 2017, the day
after he sought admission into the United States. The IJ
again informed Usubakunov of his right to hire counsel on
December 20, 2017, almost 20 weeks before the IJ denied
Usubakunov’s final motion for a continuance. Usubakunov
did not think he was already represented, and so was not
similarly situated to the alien in Hernandez Lara, who was
confused about her representation. Moreover, while the IJ
in Hernandez Lara denied the alien a continuance after she
had retained counsel, Usubakunov had not retained any
attorney. Although the majority claims that Usubakunov
was “on the brink of obtaining counsel,” and “on the verge”
of having all the conditions to representation satisfied “when
the IJ denied the continuance,” Majority at 5, 15, the record
shows no such thing.

    In addition to relying on appellate fact-finding, the
majority also invokes various policy concerns. Among other
things, it discusses the difficulties imposed on aliens by
removal, Majority at 10, and the value added by counsel in
immigration proceedings, Majority at 11. The majority
shares its research regarding the high need for legal services
at Usubakunov’s facility and contemplates the logistical
difficulties faced by aliens seeking counsel. Majority at 14–
15. Finally, it references Usubakunov’s separation from his
family members, and his assumed diligence in the light of
such difficult circumstances. Majority at 16–17.
30               USUBAKUNOV V. GARLAND

     Clearly, the majority would have exercised its discretion
to grant Usubakunov’s request for a fifth continuance were
it in the IJ’s shoes. But this does not mean that the IJ’s
decision here to deny Usubakunov’s request for an
additional 45-day continuance was arbitrary, irrational, or
contrary to law. On the contrary, there is no basis for holding
that the IJ violated our caselaw or acted in an arbitrary or
irrational manner in requiring Usubakunov to proceed with
his asylum case 201 days after the Border Patrol first gave
him a list of legal services. There are no unusual
circumstances making the IJ’s decision unreasonable; rather,
the majority can point only to the common burdens imposed
on aliens who enter the United States without valid entry
documents and are in removal proceedings. Although the
majority baldly claims that this case involves “unique
circumstances,”      Majority     at    18,     Usubakunov’s
circumstances are commonplace: he was a detained, non-
English-speaking alien who claims he had spoken to (but not
retained) an attorney. Accordingly, we must defer to the IJ’s
exercise of discretion.

                             ***

    The majority implicitly adopts a rule that all detained,
non-English-speaking aliens subject to removal proceedings
are entitled to continuances for as long as they request them
and offer the name of a lawyer they would like to hire. But
even the majority acknowledges that “we typically do not
disturb an IJ’s discretionary decision not to continue a
hearing” unless there is “a showing of clear abuse,” Majority
at 12; Biwot, 403 F.3d at 1099 (quoting Ungar v. Sarafite,
376 U.S. 575, 589 (1964)), and that “immigration courts bear
a crushing caseload and an applicant cannot unreasonably
delay the administrative process,” Majority at 12. We
should follow our existing rule and acknowledge that the IJ
                USUBAKUNOV V. GARLAND                    31

here reasonably managed his docket by giving Usubakunov
a reasonable opportunity to obtain counsel. Congress in no
way intended for immigration proceedings to be indefinitely
prolonged by way of 8 U.S.C. § 1362, and under our
precedent, the IJ’s denial of an additional continuance in
Usubakunov’s case was not arbitrary, irrational, or contrary
to law. Therefore, I dissent.